Bierly, C. J.
Joseph M. Demma, on September 26, 1960, filed in this cause his duly verified representation that since the filing of this appeal, the Executor of said Estate, one Michael P. Matracia, has died, and that the aforesaid, Joseph M. Demma, has been appointed by *214the Marion Probate Court, Marion County, Indiana, as Administrator C. T. A. of said estate; and, the said Joseph M. Demma included with such representátion, a petition asking leave of this court to substitute Joseph M. Demma, Administrator C. T. A. of said estate, as appellant in this cause in lieu of Michael P. Matracia, Executor, deceased, of said Estate.
And the court now finds that in the interests of said cause on appeal, Joseph M. Demma, Administrator de bonis non cum testamento annexo (d. b. n. c. t. a) of said estate, should be substituted as appellant herein as successor administrator to Michael P. Matracia, Executor of the Estate of Mary Demma, deceased.
IT IS NOW ORDERED by the court that Joseph M. Demma, Administrator C. T. A. of the Estate of Mary Demma, deceased, be substituted as party appellant in lieu of or instead of Machael P. Matracia, Executor, of said Estate, and now deceased.
Note. — Reported in 169 N. E. 2d 608.